DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/07/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Claims 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/03/2021. Claims 1-11, and 20 remain pending.

Drawings
The drawings submitted on 01/07/2019 are deemed acceptable for examination.


Allowable Subject Matter
Claims 6, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art Ovens et al (US 20140129125 A1) discloses an aerial vehicle with sensors and a machine vision control for identifying signage near the vehicle. Olson (US 20180103206 A1) discloses compensating images for movement of a sensor. 
Claim 6 is dependent upon a rejected claim, however the subject matter is indicated as allowable over the prior art. The prior art neither alone or in combination teaches translating the sensor data based on the approach vector, wherein the approach vector is based on crosswind data and performance data. 
Claims 10 and 11 are dependent upon a rejected claim, however the subject matter is indicated as allowable over the prior art. The prior art neither alone or in combination teaches to control a visual indication on the basis the vehicle attempting to land and a geographical indicator being associated with the landing area.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim ??? is/are rejected under 35 U.S.C. 103 as being unpatentable over Ovens et al (US 20140129125 A1), hereinafter Ovens in view of Olson (US 20180103206 A1).

Regarding claim 1, Ovens teaches an aerial vehicle ([0012] “An optical sensor 70 may be mounted to the aircraft 50”, comprising:
	a plurality of sensors mounted thereon ([0020] “more than one sensor may be used such that multiple images may be generated by the sensors and that the location of the aircraft may be determined based on the signage identified in the multiple images”);
	an avionics system configured to operate at least a portion of the aerial vehicle ([0016] “The controller 72 may also audibly alert the user using any suitable mechanism located in the cockpit 52”); and
	a machine vision controller ([0018] “At 104, at least some of the standardized signage in the generated image may be identified. This may be accomplished by processing the generated image on a computer aboard the aircraft”) in operative communication with the avionics system and the plurality of sensors ([0018] “This may be done using any suitable optical sensor including a camera mounted on the aircraft.”), the machine vision controller configured to perform a method, the method comprising:
(Fig. 4; 106 and [0019] “At 106, the location of the aircraft relative to the airport may be determined based on the identified standardized signage”) and the proximal location is within sensor range of the aerial vehicle (It is understood that the signage is within sensor range of the optical sensor in order for the optical sensor to pick up readings of the signage);
	determining performance data associated with the aerial vehicle;
	processing the sensor data based on the performance data to compensate for movement of the unmanned aerial vehicle;
	identifying at least one geographic indicator based on processing the sensor data ([0018] “At 104, at least some of the standardized signage in the generated image may be identified. This may be accomplished by processing the generated image on a computer aboard the aircraft”); and
	determining a geographic location of the aerial vehicle based on the at least one geographic indicator ([0025] “A technical effect is that the location of the aircraft may be determined from recognized signage”).

	Ovens does not teach determining performance data associated with the aerial vehicle;
	processing the sensor data based on the performance data to compensate for movement of the unmanned aerial vehicle;

	Olson teaches determining performance data associated with the aerial vehicle ([0190] “The device 110 preferably is configured with an IMU which may operate in conjunction with one or more other sensing components, such as, for example, accelerometers and gyros. Preferably, information from positioning sensing components, such as, an IMU, is utilized by the compression algorithm. The positioning sensing component, such as, for example, the IMU, utilizes the position data to determine whether the device 110 is in motion”. Determines the movement of the device, which if the device were the optical camera of Ovens would include determining movement of the aerial vehicle of Ovens);
	processing the sensor data based on the performance data to compensate for movement of the unmanned aerial vehicle ([0109] “According to a preferred embodiment, the stabilization component of the device 110 includes software configured with instructions that compensate the image movement based on the positioning sensing components, such as the IMU information. For example, the IMU may detect movement, and issue a signal that when processed results in in instruction to shift the pixels in response to the sensed device movement”);

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the image stabilization technology which compensates for movement of the optical device as taught by Olson to compensate for movement of the optical device of Ovens. One of ordinary skill in the art would have been motivated to “stabilizing the video frame with regard to movements where the camera motion is incidental to the activity, such as when the user is running (and the device or capture component is shaking)” (Olson [0030]).

Regarding claim 3, Ovens in view of Olson teaches the aerial vehicle of claim 1. Ovens teaches wherein the sensor data is based on still images or video recording by an image capture device located on the aerial vehicle ([0012] “An optical sensor 70 may be mounted to the aircraft 50 … Exemplary cameras include a CCD camera, a CMOS camera, a digital camera, a video camera”).

Regarding claim 5, Ovens in view of Olson teaches the aerial vehicle of claim 1. 

	Olson teaches wherein the processing of the sensor data comprises processing the sensor data to reduce distortion based on the performance data associated with the aerial vehicle ([0109] “According to a preferred embodiment, the stabilization component of the device 110 includes software configured with instructions that compensate the image movement based on the positioning sensing components, such as the IMU information. For example, the IMU may detect movement, and issue a signal that when processed results in in instruction to shift the pixels in response to the sensed device movement”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the image stabilization technology which compensates for movement of the optical device as taught by Olson to compensate for movement of the optical device of Ovens. One of ordinary skill in the art would have been motivated to “stabilizing the video frame with regard to movements where the camera motion is incidental to the activity, such as when the user is running (and the device or capture component is shaking)” (Olson [0030]).

Regarding claim 7, Ovens in view of Olson teaches the aerial vehicle of claim 1.
	 Ovens teaches wherein identifying the at least one geographical indicator comprises: comparing the sensor data to a model of the proximal area ([0019] “a detected runway identifier may be compared with data regarding the designated runway to be used”); and matching a first geographic indicator associated with the sensor data ([0019] detected runway identifier) to at least one second geographical indicator associated with the model of the proximal area ([0019] data of runway).

Regarding claim 8, Ovens in view of Olson teaches the aerial vehicle of claim 1.

	comparing the sensor data to a predetermined set of sensor data (“The detected runway identifier may be compared to a designated departure runway and it may be determined if the aircraft is aligned with the runway of intended departure” [0022] “identify at least some of the standardized signage including runway designation markings 202, runway aiming point markings 204, runway touchdown zone markings 206, and runway threshold markings 208”); and identifying an obstacle associated with the sensor data based on the comparing (Fig. 5; 210 and [0022] “a hazard 210 in the form of a truck is located on the runway 201 and an alert may be provided to the flight crew regarding same. For example, if the image is displayed to the flight crew, then the hazard 210 may be indicated with highlighting on the screen such as indicated at 212”).

Claim 20 is the method for the system of claim 1. The limitations are substantially the same therefore claim 20 is rejected for the same reasons as claim 1.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ovens et al (US 20140129125 A1), hereinafter Ovens in view of Olson (US 20180103206 A1) and Blenkhorn et al. (US 20090306840 A1), hereinafter Blenkhorn.

Regarding claim 2, Ovens in view of Olson teaches the aerial vehicle of claim 1.
	Ovens in view of Olson does not teach wherein processing the sensor data comprises: 
	determining a height of a plurality of geographic features in the proximal location; 

	wherein determining the geographic location of the aerial vehicle comprises identifying the geographic location of the aerial vehicle based at least in part on the height identifier for the at least one geographic indicator and the height of a corresponding geographic feature.

	Blenkhorn teaches wherein processing the sensor data comprises: 
	determining a height of a plurality of geographic features in the proximal location; 
	comparing the plurality of geographic features with a database identifying a plurality of predetermined geographic indicators associated with known landing locations (Fig. 7; 720 and [0031] “The method of the invention may also include analyzing the image to determine whether it includes a target 720. In a preferred embodiment, the method includes analyzing the image to determine whether the image contains any objects which may be a target, which will be referred to as a "possible target," and to determine whether that possible target is the "actual target" where the UAV is intended to land”), the database including a height identifier for each of the plurality of predetermined geographic indicators (0037] “The method of the invention may also include assessing the dimensions of a possible target 730 and comparing those dimensions to the known dimensions of an actual target” [0038]” H=the apparent height of the target as captured in the image” [0041] “h=the known, actual height of the target”); 
	wherein determining the geographic location of the aerial vehicle comprises identifying the geographic location of the aerial vehicle based at least in part on the height identifier for the at least one geographic indicator and the height of a corresponding geographic feature ([0010] “The system further includes at least one processor-based device, which determines the visual distortion of at least one target visible in one or more of the captured images as a function of the UAV's current position” (0037] “The method of the invention may also include assessing the dimensions of a possible target 730 and comparing those dimensions to the known dimensions of an actual target” [0038]” H=the apparent height of the target as captured in the image” [0041] “h=the known, actual height of the target”).
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the image height compared to the known height as taught by Blenkhorn in determining the location of the landing vehicle of Ovens in view of Olson. One of ordinary skill in the art would have been motivated as “The expected time to impact can be calculated from the rate of change of the target's apparent size compared to the known dimensions” (Blenkhorn [0050]).


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ovens in view of Olson and Koukol et al. (US 2013138273 A1), hereinafter Koukol.

Regarding claim 4, Ovens in view of Olson teaches the aerial vehicle of claim 1. 
	Ovens in view of Olson does not teach wherein the sensor data is based on remote sensing associated with a laser, Light Detection and Ranging (LIDAR), or radar.
	Koukol teaches wherein the sensor data is based on remote sensing associated with a laser, Light Detection and Ranging (LIDAR), or radar ([0018] “In some embodiments, the imaging sensor 125 can be an electro-optical camera, an infrared camera, a millimeter-wave imager, or an active radar, e.g. millimeter-wave radar”).
.





Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ovens in view of Olson and Zilbertstein et al. (US 20180356841 A1), hereinafter Zilbertstein.

Regarding claim 9, Ovens in view of Olson teaches the aerial vehicle of claim 1.
	Ovens in view of Olson does not teach wherein the method further comprises:
	determining that the geographic location of the aerial vehicle is absent from a flight plan of the aerial vehicle; and
	instructing the avionics system to perform a corrective maneuver in response to the determining that the geographic location of the aerial vehicle is absent.
	Zilbertstein teaches determining that the geographic location of the aerial vehicle is absent from a flight plan of the aerial vehicle ([0334] “If a deviation between the real-time flight progress and the respective flight plan is identified”); and
	instructing the avionics system to perform a corrective maneuver in response to the determining that the geographic location of the aerial vehicle is absent ([0334] “flight instructions for re-directing the UAV to the correct flight plan can be generated autonomously by each UAV or by command and control unit”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a corrective maneuver if the vehicle has deviated outside the flight plan as taught by Zilbertstein in operating the vehicle of Ovens in view of Olson. One of ordinary skill in the art would have been motivated to use a known method of corrective action yield predictable results of maintaining a flight plan.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092.  The examiner can normally be reached on 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/SHON G FOLEY/Examiner, Art Unit 3668